 



EXHIBIT 10.2
[Pacific Sunwear of California, Inc. Letterhead]
September 28, 2007
Mr. Thomas Kennedy
[Address]
[City, State, Zip]

Re:   Amendment of Employment Agreement

Dear Tom:
Reference is made to that certain Employment Agreement between you and Pacific
Sunwear of California, Inc., dated as of April 1, 2005 (the “Agreement”). The
purpose of this letter agreement is to amend the Agreement as follows:
The heading of Section 7 of the Agreement is hereby amended and restated,
effective immediately, to read “TERMINATION BY THE EXECUTIVE.” A new paragraph
is hereby added to the end of Section 7 of the Agreement, effective immediately,
to read in its entirety as follows:
“Executive may terminate his employment hereunder at any time (without Good
Reason) by providing the Company with at least thirty (30) days advance notice
of such termination. For avoidance of doubt, Executive shall not be entitled to
any payments or benefits set forth in Section 6(b) hereof in the event that he
terminates his employment with the Company other than for Good Reason.”
This letter agreement does not modify any other terms of the Agreement except as
expressly set forth above. If this letter accurately sets forth our agreement
with respect to the foregoing matters, please sign the enclosed copy of this
letter and return it to me.

              Sincerely,
 
       
 
  /s/ SALLY FRAME KASAKS
 
   
 
       
 
  Sally Frame Kasaks    
 
  Chief Executive Officer    

          Acknowledged and Agreed:    
 
       
By:
  /s/ THOMAS KENNEDY
 
   
 
  Thomas Kennedy    

 